DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 8, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Terminal Disclaimer
The terminal disclaimer filed on October 7, 20121 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Publication No. 10813139 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 18-31 (renumbered 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 18, directed to a wireless communication method of a wireless terminal, and independent Claim 25, directed to a wireless communication terminal, configured to perform operations that are functionally similar to those performed in the method of claim 18, the prior art of record teaches a wireless terminal receiving a trigger frame from an access point indicating uplink transmission of one or 
Chu et al, U.S. Patent Application Publication No. 20150365940 A1, teaches a plurality of terminals communicating with an access point (e.g., FIG. 1, 9; ¶ [0070]), receiving a scheduled trigger frame (e.g., FIG. 9; ¶ [0072]), determining their respective uplink channels based on uplink channel allocation information included in the frame, and subsequently simultaneously transmitting data to the AP with the other terminals, as part of an uplink OFDMA transmission (e.g., FIG. 9 and ¶ [0063] [0070]-[0074]). The scheduling frame, MU-MIMO uplink scheduling information, indicates sub-channels allocated for uplink transmission by terminals (e.g., ¶ [0073]).  Chu teaches the trigger frame indicating a designated access slot for each terminal, based on primary access category or traffic class for each terminal; the OFDMA exchange may be performed in a scheduled service period (i.e., scheduled or designated slots).
Similarly, Wang et al, U.S. Patent Application Publication No. 20150382283 A1 (e.g., ¶ [0237] [0319]) and Liu et al, U.S. Patent Application Publication No. 20140307653 A1 (e.g., ¶ [0090]) teach the AP sending a resource allocation frame to terminals, scheduling uplink and downlink access (time slot assignment) for each terminal, with random access by terminals if scheduling is not provided for each terminal. 
The prior art of record teaches a contention window (CW) for terminals to transmit in the case of random access, with an access point, with which the terminal is associated configuring a  contention window outside of the initial CW range (CWmin to max) if transmission from the terminal fails, as may be seen in Choi et al, U.S. Patent Application Publication No. 20150063233 A1 (e.g., ¶ [0156]), and the terminal that is associated with the access point receiving an association identifier (AID) from the AP, as may be seen in Choi (e.g., ¶ [0113] [0198]); the AID range may be 1 to 2007 (e.g., ¶ [0199]).  A back-off counter, associated with the AID, may be associated with the terminal to reduce congestion and indicated to the terminal by the AP when random access is configured, as may be seen in Merlin et al, U.S. Patent Application Publication No. 20160198500 A1 (e.g., ¶ [0091] [0092]) and Seok, U.S. Patent Application Publication No. 20160113034 A1 (e.g., ¶ [0076] [0251]).
The prior art of record fails to teach or fairly suggest, individually or in combination, or render obvious the limitation regarding the trigger frame received by the terminal allocating resources for random access, an association identifier (AID) field corresponding to the random access resource being set to a value outside the range of assigned AIDs to associated terminals, which differs from the prior art of record because the known AID range for terminals is not used in the event of random access communication, i.e.: 
wherein when the trigger frame allocates at least one random access slot, an association identifier (AID) field corresponding to the random access slot is set to a preset value other than values of a predetermined range for AID assignment of each terminal.
Claims 19-24, dependent from claim 18, and Claims 26-31, dependent from claim 25, are also allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471